Citation Nr: 1735369	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  10-37 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for service-connected lumbar spondylosis (spine disability).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Cho, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1995 to February 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran testified at a January 2014 video conference hearing before a Veterans Law Judge, who is no longer employed by the Board.  A transcript of the hearing is of record.  The law requires that the Veterans Law Judge, who conducts a hearing on an appeal, must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2015); 38 C.F.R. § 20.707 (2016).  As such, a June 2017 letter was sent to the Veteran, explaining that the Veterans Law Judge who presided over her hearing is no longer available to participate in his appeal and that she should respond within 30 days if she wished to appear at another Board hearing.  The Veteran did not respond and therefore, the appeal was reassigned to the undersigned Veterans Law Judge for adjudication.  38 U.S.C.A. § 19.3(b).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although additional delay is regrettable, the Board finds remand necessary for a new VA examination.  

The Veteran contends that she is entitled to higher initial rating for her service-connected back disability; however, the Board finds that the VA examination reports of record for this claim are inadequate in light of Correia v. McDonald.  28 Vet. App. 158, 168 (2017); see 38 C.F.R. § 19.9.

For the increased rating claim, the Veteran was last provided a VA examination to determine the severity of her back disability in April 2015.  Subsequent to that examination, however, the United States Court of Appeals for Veterans Claims (Court), in Correia v. McDonald, held that the final sentence of 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  28 Vet. App. at 168.  

Thus, the Court's holding in Correia establishes that additional requirements must be met prior to finding that a VA examination is adequate; however, a review of the claims file reveals that the previous VA increased rating-related examination reports (the April 2015 examination and a November 2009 examination) fall short of the requirements, as they do not include the requisite testing, such as range of motion testing for passive range of motion, and they do not specify whether the results are weight-bearing or nonweight-bearing.  As the previous examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination that comports with the mandate of Correia is necessary.  Id.

Additionally, the Veteran reported that her disability has increased in severity as she is "starting to feel numbness and tingling in both legs."  See August 2010 VA Form 9.  Upon examination, the examiner should also consider whether this symptomatology is associated with her service-connected back disability.

Accordingly, the case is REMANDED for the following action:

1. Obtain any additional medical evidence relevant to the Veteran's claims that may have come into existence in the interim.

2. Schedule the Veteran for a VA examination to ascertain the severity and manifestations of her service-connected back disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is instructed to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to factual matters of which she has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for evaluating the Veteran's service-connected low back disability under the rating criteria, to also include any neurological symptomatology. 

In particular, the examiner should provide the range of motion in degrees of the back.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

The examiner should also comment on whether there is any ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; or, the symptomatic removal of semilunar cartilage.  He or she should also address whether the Veteran has recurrent subluxation or lateral instability, and if so, comment as to whether such symptomatology is slight, moderate, or severe.  The examiner should further state whether there is any malunion or nonunion of the tibia and fibula.

The presence of objective evidence of pain, excess fatigability, incoordination and weakness should also be noted, as should any additional disability (including additional limitation of motion) due to these factors.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" (38 C.F.R. § 4.1), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3. When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought on appeal is not granted, the Veteran and her representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




